1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     EMANUEL D. SMITH,                                   Case No. 2:18-cv-02061-MMD-GWF
4                                            Plaintiff                    ORDER
5            v.
6     JAMES COX et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On October 31, 2018, this Court ordered Plaintiff to file a fully complete application

11   to proceed in forma pauperis or pay the full $400 filing fee for a civil action within 30 days

12   from the date of that order. (ECF No. 3). On November 26, 2018, Plaintiff filed a motion

13   for a 60-day extension of time to file a fully complete application to proceed in forma

14   pauperis because he had not received his financial certificate from the NDOC yet. (ECF

15   No. 4). The Court now grants Plaintiff’s motion for an extension of time. Plaintiff shall file

16   a fully complete application to proceed in forma pauperis or pay the full $400 filing fee on

17   or before Friday, January 25, 2019.

18   II.    CONCLUSION

19          For the foregoing reasons, IT IS ORDERED that the motion for extension of time

20   (ECF No. 4) is granted.

21          IT IS FURTHER ORDERED that on or before Friday, January 25, 2019, Plaintiff

22   shall either: (1) file a fully complete application to proceed in forma pauperis, on the

23   correct form with complete financial attachments in compliance with 28 U.S.C. § 1915(a);

24   or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing fee and

25   the $50 administrative fee).

26   ///

27   ///

28   ///
1           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
3
4           DATED THIS 28th
                       ___ day of November 2018.
5
6                                           UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
